Mr. Justice Scholfield delivered the opinion of the Court: The question, here, is whether, in an action upon a judg- ■ ment of a sister State, it is a valid objection to the transcript of the judgment certified in conformity with the act of Congress, when offered in evidence, that it shows no placita. We think it is very clear that it is not. The decisions in this court holding that the transcript of a judgment or decree must show a placita, were all in direct proceedings to reverse the judgment or decree. But the rule is general, in a collateral proceeding, however defective in form may be the judgment or decree, if the transcript show that it is the adjudication of a court or judge having jurisdiction over the parties and the subject matter, it will be held conclusive. Phillips et al. v. Webster et al. 85 Ill. 146; Cooper v. Reynolds, 10 Wall. 309; Gunn v. Plant, 94 U. S. (4 Otto,) 664. Moreover, in what language a judgment or decree shall be entered up, depends upon the law relating to the practice of the courts in the State where it is rendered; and under the act of Congress, when a transcript duly certified is offered in evidence in another State, no questions are open to inquiry except those of jurisdiction. Bimeler v. Dawson, 4 Scam. 537 ; McJilton v. Love, 13 Ill. 492; Ducommun v. Hysinger et al. 14 id. 249; Zepp v. Hager, 70 id. 223. The transcript here read in evidence is of what purports to be the record of the circuit court of Bock county, in the State of Wisconsin, in a case wherein judgment is rendered by the court for the plaintiff, and against the defendant, for the sum of $1555 damages, and $22.54 costs and disbursements. The certificates of the clerk and of the judge of the court, appended, conform to the requirements of the act of Congress, and the conclusion must be that the transcript is- a full copy of the entire record, and sufficient. 1 Greenleaf on Evidence, secs. 504, 505, 506. The judgment is affirmed. Judgment affirmed. This case, when first considered, was assigned to the late Justice Dickey to prepare the opinion, but no opinion having been prepared in his lifetime, the case was re-assigned at the November term, A. D. 1885.